                                  Case 1:17-cr-00664-JBW-RER Document 216 Filed 09/09/19 Page 1 of 1 PageID #: 1529




                                           BEFORE:                                         ~~
                                                                                             ~r
                                                                                      WtJNS1E 1
                                                                                                            AL CftliUSE FOR SENTENCING
                                                                                                                            ·~                    DATE:                  f 7;b J                              TIME: · ' / wv

                                           DOCKTINUMBER:                                 M17-t6'1                                                                        .   DEFT.NUMBER:                                           FILED
                                                                                                                                                                                                                              IN CLERKS OFFICE
                                                                                           J                                       -r1                                                                                  U.~. DISTRICT COURT E.O.N.Y.
                                           DEFENDANT:                                     ~ev\..l                            ·      l--t-~~\-1 .
                                                      - - Present --- Not Present _ _ In Custody
                                           ATTORNEY FOR DEFT~: _____,4v__,;;__,-b/_
                                                                             __     ~
                                                                                    ____~~-'ol_tA./_i_Q,.../_,                                                                ------F=W'H--H--JflJc-l-~
                                                                                           _ _ _ C.J.A.                             _ _ _ Retained

                                       ASST. U.S.ATIORNEY:                                   4. ...~ •      A     .A        M~7),_.A,vJJ, .
                                           cOURTRooMoEPm,                                 ?J   JITTJE P • . LOWE~
                                                                                          . Ext.    2 52 5
                                                                                                                                                                        INTERPRETER:
                                                                                                                                                                                             --------


                                       C(?UR~ ~EPORTER/ESR ONiRATOR. ___,,1.......lf"-&.t
                                                                                  _____-.·'--'l""-;___
                                       TAPENUMBER: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _-
                                                                                                                ; f..l - = - - _                               ~_--&
                                                                                                                                                                 __          ·~v,-;;----------                                    _ __

                                       SENTENCE:                                       ~v~t::,          ~
                                            ~t:;_,~,




                                      OPEN COUNrS DISiv!ISSED:                                                                                                                              _ _ _ _ On Cl's Mot

                                      FINE:
                                            ------------,.- SPECIAL ASSESSJMENT:
                                       SPECIAL CONDmONS OF SUPERVISION:
                                                                        -----------------

~   •••   ,.   ····-➔--.--··~--   ···-~·   · - - · : - \ _ _ ; . : _• • • _ . : : ~

                                                                                                                                                           I
                                                                                                                                   -.-"""1:----   -...::.:-•·.,--:-:-

                                                                                                                                                                                  ~-.::,   -•-•-~-   -   -   ·_ ---·•   - ~-   ·-------   ·--   --   -:-'   ------.:--•   ------------


                                      ISSENT'El'JCESTAYED?                                         Yes                       STAYED UNTIL: _ _ _ _ _ _ _ _ _ __

                                                                                                   No

                                      [Defts. sentenced to probation/supervised release are to report immediately to the
                                      PROBATION DEPT., Room ~05, 75 Clinton St., Bklyn., & ·present 1 copy of this
                                      form. The other copy should be sent by the Courtroom Deputy the same day. For
                                      remanded defts., the Courtroom Deputy should send both copies to the Prob. Office
                                      on the same day ~s the sentence.]
